Exhibit 10.3

 

 

19 May 2017

 

To:

GulfMark Americas, Inc. (the “Borrower”)
GulfMark Management, Inc. (the “Pledgor” and, together with Borrower, “you”)

842 West Sam Houston Parkway North, Suite 400

Houston, Texas 77024 United States

Attention: Chief Financial Officer

 

From:     The Royal Bank of Scotland plc (in its capacity as Agent for the
Lenders)

Syndicated Loans Agency Corporate & Institutional Banking,

250 Bishopsgate London, EC2M 4AA

United Kingdom

 

Dear Sirs,

 

Multicurrency Facility Agreement dated 26 September 2014 (as amended,
supplemented and/or restated from time to time and as last amended on 31 March
2016) (the “Facility Agreement”, capitalised terms used but not defined herein
as therein defined).

 

1.

Introduction

 

 

1.1

Reference is made to the Facility Agreement, the letter agreement, dated
8 March 2017, between the Borrower, GulfMark Offshore, Inc. (the “Parent”) and
the Agent (the “Interim Funding Letter”) and the letter agreements, dated 17
March 2017, 14 April 2017, 28 April 2017 and 12 May 2017, in each case between
the Borrower, the Parent and the Agent, (collectively, the “Support Letters”).
This letter shall be referred to as the “Forbearance Letter”.

 

 

1.2

In contemplation of commencement by the Parent of a voluntary case (the “Case”)
by a petition under Title 11 of the United States Code (the “U.S. Bankruptcy
Code”) and, the date on which such petition is filed, the “Petition Date”), you
have requested, and the Agent (acting on the instructions of all the Lenders)
has agreed to forbear from exercising any remedies in respect of the Enumerated
Defaults (as defined below) during the Forbearance Period (as defined below) on
the terms of this Forbearance Letter.

 

 

 
 

--------------------------------------------------------------------------------

 

 

2.

Forbearance Period

 

 

2.1

During the Forbearance Period, the Agent (acting on the instructions of all the
Lenders) hereby agrees to waive each Default and/or Event of Default which is an
Enumerated Default (and to forbear from exercising any rights or remedies under
the Finance Documents as a result of any such Default and/or Event of Default
which is an Enumerated Default) and Clause 30.20.2 of the Facility Agreement
shall not apply and, to the extent that the Clause 30.20.2 operated
automatically to (x) terminate the obligations of the Lenders to make Loans and
the obligations of the Issuing Banks to issue or renew Letters of Credit under
the Facility Agreement, (y) accelerate the unpaid principal amount of all
outstanding Loans, interest and other amounts owing under the Finance Documents
and (z) require that each Borrower cash-collateralize outstanding Letters of
Credit, in each case, each of the Agent, the Lenders, the Issuing Banks and the
other Finance Parties hereby rescind such termination, acceleration and
requirement to cash-collateralize Letters of Credit and all other actions
effected by the automatic operation of Clause 30.20.2 of the Facility Agreement
on a retrospective basis subject to the terms of this Forbearance Letter; in
each case subject always to the Interim Funding Letter.

 

 

2.2

The “Forbearance Period” is the period beginning on the date the conditions set
forth in clause 4 below have been satisfied and ending on the date (the
“Forbearance Termination Date”) that is the earlier of (x) the occurrence of any
Early Termination Event (as defined below) and (y) May 31, 2017.

 

 

(a)

The occurrence of any of the following events constitutes an “Early Termination
Event”:

 

 

(i)

the conversion of the Case from a Chapter 11 reorganization to a liquidation
under Chapter 7 of the U.S. Bankruptcy Code;

 

 

(ii)

the effective date of any plan of reorganization filed in respect of the Case;

 

 

(iii)

sale of substantially all assets of the Parent or the NOK Borrower, whether
pursuant to Section 363 of the U.S. Bankruptcy Code or otherwise;

 

 

(iv)

any failure by the Borrower to comply in all material respects with (a) the
Interim Funding Letter, (b) this Forbearance Letter; (c) the fee letter among
the Borrower, the Parent and Sullivan & Cromwell LLP, dated 8 March 2017; (d)
the engagement letter among FTI Consulting, Inc., the Borrower, the Parent and
Sullivan & Cromwell LLP, dated 12 January 2017 (and executed by the Borrower and
the Parent on 7 March 2017); (e) the fee letter among the Borrower, the Parent
and Holman Fenwick Willan LLP, as maritime counsel to the Agent, dated 14 April
2017; and (f) the fee letter among the Borrower, the Parent and Young Conaway
Stargatt & Taylor, LLP, as Delaware counsel to the Agent, dated 12 May 2017 ((b)
through (e), collectively, the “Forbearance Documents”);

 

 

(v)

a proceeding is commenced with respect to the following:

 

 

(1)

the commencement by the Borrower, Pledgor or any Material Company (other than
Parent) (collectively, the “Americas Entities”) of a voluntary case under the
U.S. Bankruptcy Code;

 

 

(2)

a moratorium of any indebtedness, winding-up, dissolution, administration,
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise), adjustment of debt, dissolution, insolvency or liquidation of the
Borrower;

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

 

(3)

the appointment of a liquidator, receiver, administrative receiver,
administrator, custodian (as defined in the U.S. Bankruptcy Code or any similar
law in any jurisdiction), compulsory manager or other similar officer in respect
of the Borrower or any of its assets;

 

 

(vi)

an involuntary case is commenced against any Americas Entity under the U.S.
Bankruptcy Code or any similar law of another jurisdiction;

 

 

(vii)

enforcement of any Security securing indebtedness for borrowed money in excess
of $5 million over any assets of the Borrower; or

 

 

(viii)

the Interim Order (defined below) is stayed, reversed, vacated or modified on
appeal, or paragraph 22 thereof becomes null and void.

 

 

 

(b)

On the Forbearance Termination Date, the following shall automatically occur
without further action by Agent, any Lender, any Issuing Bank or any other
Finance Party:

 

 

(i)

clause 2.1 of this Forbearance Letter shall be disapplied and Clause 30.20.2 of
the Facility Agreement shall operate automatically in accordance with its terms;

 

 

(ii)

there shall be deemed to be a continuing Event of Default under the Facility
Agreement and notice shall have been deemed given by the Agent to the Borrower
in accordance with Clause 30.20.1 of the Facility Agreement;

 

 

(iii)

the unpaid principal amount of all outstanding Loans and all interest and other
amounts owing under the Finance Documents shall be immediately due and payable;
and

 

 

(iv)

the Majority Lenders shall be entitled to exercise or direct the Security Agent
to exercise any or all of its rights, remedies, powers or discretions under the
Finance Documents.

 

3.

Enumerated Defaults

 

 

3.1

Each of the following is an “Enumerated Default”:

 

 

(a)

an Event of Default under Clause 30.4.1 of the Facility Agreement, but only
insofar as it arises as a result of:

 

 

(i)

Parent’s failure to deliver the financial information required under Clause
27.1.1 of the Facility Agreement;

 

 

(ii)

Parent’s failure to deliver a Compliance Certificate as required under Clause
27.2 of the Facility Agreement in relation to the immediately preceding
sub-clause (i) above;

 

 

(iii)

Parent’s failure to the notify the Agent of any Default or Event of Default as
required under Clause 27.10 of the Facility Agreement, but only insofar as such
Default or Event of Default constitutes an Enumerated Default and excluding, for
the avoidance of doubt, any Early Termination Event that also constitutes a
Default or Event of Default; or

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

 

(iv)

a breach of any financial covenant set forth in Clause 28 of the Facility
Agreement;

 

 

(b)

an Event of Default under Clause 30.5 of the Facility Agreement, but only
insofar as it arises as a result of a failure to comply with Clause 29.2 of the
Facility Agreement due to Parent’s failure to file any required filing with the
SEC in the prescribed time frame;

 

 

(c)

an Event of Default under Clause 30.14 of the Facility Agreement arising as a
result of a “going concern” or like qualification or exception;

 

 

(d)

an Event of Default under Clause 30.7 of the Facility Agreement, but only
insofar as it arises as a result of:

 

 

(i)

A Default or Event of Default under the indenture governing the 2022 Notes
arising as a result of either:

 

 

(1)

Parent’s failure to pay scheduled interest or coupon amounts as required by the
indenture governing the 2022 Notes (the “Notes Non-Payment”); or

 

 

(2)

the Case; or

 

 

(ii)

a Default or Event of Default under the NOK Facility arising as a result of
either:

 

 

(1)

the Notes Non-Payment;

 

 

(2)

the Case; or

 

 

(3)

any of the Enumerated Defaults;

 

 

(e)

an Event of Default under Clause 30.8 of the Facility Agreement, but only
insofar as it arises as a result of:

 

 

(i)

Parent or any of its Subsidiaries (other than any Americas Entity) entering into
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness;

 

 

(ii)

the Case; or

 

 

(iii)

the Notes Non-Payment;

 

 

(f)

an Event of Default under Clause 30.9.1 of the Facility Agreement, but only
insofar as it applies directly to the Parent and as a result of the Case or the
Notes Non-Payment;

 

 

(g)

an Event of Default under Clause 30.6 of the Facility Agreement but only insofar
as it arises as a result of the representation at Clause 26.11 being repeated in
relation to an Enumerated Default during the Forbearance Period; and

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

 

(h)

an Event of Default under Clause 30.19 of the Facility Agreement.

 

 

3.2

The Forbearance Period in respect of the Enumerated Defaults is limited in
nature and nothing in this Forbearance Letter is intended, or will be deemed to:

 

 

(a)

constitute a waiver of any Defaults or Events of Default other than the
Enumerated Defaults during the Forbearance Period or compliance with any term or
provision of the Finance Documents or applicable law, except to the extent
expressly provided for herein; or

 

 

(b)

establish a custom or course of dealing between you, on the one hand, and the
Agent or any Lender, on the other hand.

 

 

3.3

Notwithstanding anything to the contrary in this Forbearance Letter, but subject
to (a) clause 3.4 below and (b) any action otherwise permitted by paragraph 22
of the Interim Order, the forbearances (during the Forbearance Period) in
respect of any Enumerated Default shall not constitute a waiver, amendment,
termination or forbearance or concession with respect to any Default or Event of
Default for the purposes of Clause 27 (Information Undertakings) or Clause 29
(General Undertakings) of the Facility Agreement, in each case to the extent
that (x) any permissions referred to in such clauses are conditioned on or
subject to there being no Default or Event of Default or (y) any actions
referred to in Clause 29 could be taken in the absence of a Default or Event of
Default; and for the avoidance of doubt no such transactions or actions in
either case shall be undertaken during the Forbearance Period.

 

 

3.4

In addition to the restriction on the actions and transactions imposed by Clause
3.4, during the Forbearance Period, no Obligor shall take any of the actions
prohibited by paragraph 22 of the Interim Order.

 

4.

Conditions to Forbearance Period

 

 

4.1

The Forbearance Period shall commence upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to the Agent
(acting on the instructions of the Majority Lenders):

 

 

(a)

the Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1),
364(c)(2), and 364(e) (I) Authorizing Debtor (A) to Obtain Postpetition
Financing, (B) Grant Senior Liens and Superpriority Administrative Expense
Status, and (C) Enter Related Agreement with DNB Bank Asa; (II) Modifying the
Automatic Stay; (III) Scheduling Final Hearing; and (IV) Granting Related
Relief, in substantially the form attached to the motion requesting entry
thereof and without any changes adverse to Agent or the Lenders (the “Interim
Order”), has been entered by the Bankruptcy Court;

 

 

(b)

the Borrower has, to the extent invoiced on or prior to the date hereof, paid
all outstanding reasonably incurred fees and expenses of counsel and other
advisors to the Agent required to be paid pursuant to the terms of the Facility
Agreement and clause 8 below (including all fee letters described therein); and

 

 

(c)

the Parent and the Borrower continue to comply in all material respects with the
Interim Funding Letter and this Forbearance Letter.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

 

4.2

The Agent (acting on the instructions of all the the Lenders) acknowledges that
the condition set out in paragraph (a) of clause 4.1 was satisfied on 18 May
2017 upon entry of the Interim Order in the Case.

 

5.

Tolling of time periods

 

The parties hereto agree that the running of all statutes of limitation and the
doctrine of laches applicable to all claims or causes of action that the Agent
or any Lender may be entitled to take or bring to enforce its rights and
remedies against you are, to the fullest extent permitted by law, tolled and
suspended during the Forbearance Period

 

6.

Acknowledgements

 

 

6.1

Pledgor and Borrower, for themselves and on behalf of their respective direct
and indirect Subsidiaries, agree and acknowledge that as of 18 May 2017, the
aggregate amount of (a) outstanding Loans under the Facilities is
US$72,000,000.00, comprised of US$68,000,000.00 of Revoling Facility Loans and
US$4,000,000.00 of Swingline Loans, (b) outstanding prrincipal amount of Letters
of Credit is US$1,513,236.15, (c) accrued and unpaid interest and fees owed to
the Lenders is US$348,710.31, (d) in each case, the foregoing amounts do not
include fees, expenses and other amounts which are chargeable to or otherwise
reimbursable by the Obligors on a joint and several basis (items (a) through
(d), collectively and without excluding any other amounts due under the
Facilities, the “Facility Obligations”), (e) the Facility Obligations constitute
the legal, valid and binding obligations of the Obligors and (f) the Transaction
Security comprises valid, binding, and enforceable first priority liens,
mortgages and security interests in favour of the Security Agent for the benefit
of the Secured Parties in the assets secured thereby.

 

 

6.2

The Borrower, for itself and on behalf of its respective direct and indirect
subsidiaries, agrees and acknowledges it will (a) maintain adequate records of
all intercompany transactions between such entities and the Parent and their
other Subsidiaries and Affiliates and (b) deliver a report to Agent within
twenty days of month end identifying such intercompany transactions (the
“Intercompany Report”).  The form of the Intercompany Report shall be agreed in
good faith between Borrower and Agent within 10 days of the date hereof.

 

7.

Counterparts

 

This Forbearance Letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Forbearance Letter.

 

8.

Fees and expenses

 

During the Forbearance Period, the Company shall duly and punctually pay all
reasonably incurred fees and expenses upon receipt of invoices pursuant to, and
in accordance with, the Facility Agreement and within the terms and time limits
specified in the Forbearance Documents. Each of you hereby acknowledges you
shall each be jointly and severally liable for fees and expenses due under each
of the Forbearance Documents.

 

9.

Governing law, jurisdiction and enforcement

 

This Forbearance Letter and any non-contractual arrangements arising out of or
in relation to it shall be governed by English law. This Forbearance Letter is a
Finance Document.

 

 
-6-

--------------------------------------------------------------------------------

 

 

The provisions of Clauses 44 (Remedies and Waivers) and 49 (Enforcement) of the
Facility Agreement shall apply in relation to this Forbearance Letter as if such
provisions were restated in this Forbearance Letter in their entirety, but with
references in Clause 49 (Enforcement) to “Finance Documents” and “this
Agreement” construed to refer to this Forbearance Letter.

 

 

 

[Signature Pages Follow]

 

 
-7-

--------------------------------------------------------------------------------

 

 

Please confirm your acceptance to the foregoing terms

and conditions by signing the acceptance of this letter

below.  

 

Yours faithfully

 

 The Agent

/s/ Paul Keilty

………………………………………………………

For and on behalf of The Royal Bank of Scotland plc

(acting on the instructions of all Lenders and other

Finance Parties)

 

 

 
[Signature Page to Forbearance Letter]

--------------------------------------------------------------------------------

 

 

Accepted and agreed by:

 

The Borrower

 

/s/ J. Mitchell

……………………………………………………

For and on behalf of GulfMark Americas, Inc.

5/19/2017

…………………………………………

Date

           

The Pledgor

         

/s/ J. Mitchell

……………………………………………………

For and on behalf of GulfMark Management, Inc.

5/19/2017

…………………………………………

Date

 

 

 

 

[Signature Page to Forbearance Letter]

 

 